CRIMINAL CASE COVER SHEET                                         U.S. ATTORNEY'S OFFICE

Place of Offense (City & County) : Kingsport/Sullivan County

Defendant Information:

Juvenile            Yes        X     No         Matter to be Sealed:           - -Yes                   X    No

Defendant Name: XIANGCHEN LIU
                      ------------------------
Interpreter:   No                  Yes    X     Language         Mandarin

Total# of Counts: _ _ Petty _ _ Misdemeanor (Class __ )                                         2           Felony


                                           ORIGINAL                                                     Count(s)
                     U.S.C. Citation(s) and Description of Offense Charged


                      (Use tab key after enterinq counts to create additional rows)
                 SUPERSEDING INDICTMENT                      New count?         New Count              Old
               U.S.C. Citation(s) and Description of           Yor N                #                Count#
                        Offense Charged                                                                 (if
                                                                                                    aoolicable)

  Set 1    Conspiracy to Commit Theft of Trade               N                                      1
           Secrets - 18 U.S.C. § 1832 (a)(5)
  Set4     Conspiracy to Commit Economic                     y                  10
           Espionage - 18 U.S.C. § 1831 (a)(5)
                                                                     ..
                      (Use tab key after entenng counts to create additional rows)
Current Trial Date (if set):       September 1, 2020             before Judge . .; ; .,G"-'re;, .; e'"'""r_ _ __

Criminal Complaint Filed: No              X     Yes _ __         Case No. 2·19-CR-14
Related Case(s):

Case Number            Defendant's attorney                        How related
Criminal Informations:
Pending criminal case:             No _ _       Yes _ _ Case No. _ _ _ _ _ _ __

New Separate Case _ _ _ _ __                        Supersedes Pending Case _ _ _ _ __

Name of defendant's attorney:
Retained : ___            Appointed:

Date: August 4, 2020                      Signature of AUSA:      ~~
